DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Michael Jones on February 10, 2022.

The application has been amended as follows: 

Claims 53-75 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 76-77, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 22nd, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	60.	(Currently Amended) The annular assistance device according to claim 53, wherein the elongated closure element is made from a biocompatible material and has a cylindrical section with its anterior and posterior ends truncated, the elongate closure element further comprising an inner duct that runs through the elongated closure element from its proximal end to a section of the elongated closure element that is inside the semi-rigid ring, wherein the elongated closure element crosses the major axis of the semi-rigid ring and is solidly anchored to the distal pole of the semi-rigid ring.

	69.	(Currently Amended) The annular assistance device according to claim 65, wherein the section with locking elements of the elongated closure element comprises a first distal end, and a gap whose geometry and tolerance define [[a]]the unidirectional hook for locking elements.

said procedure comprising the steps of”  	providing said annular assistance device comprising: a semi-rigid ring of non-uniform height, having a variable geometry that stabilizes at its final working position in a form of a cardioid; said cardioid having two lateral poles, distal and proximal in relation to an operator, and two perimeter portions, one anterior and one posterior; wherein said poles serve as anchor points for a closing element; and wherein supporting ribs are projected in a centripetal manner from said perimeter portions;  	fastening spikes at ends of the supporting ribs;  	an elongated closure element placed on a major or transverse axis of the semi-rigid ring that ensures, by means of its traction, a final geometric configuration, once housed inside the disc space; and  	a positioning element that rests temporarily on the distal pole of the semi-rigid ring to control its positioning;  	wherein a posterior section of the distal pole of the semi-rigid ring has two slots located between a base of a most distal posterior supporting rib and the anchor point for the closing element; and  	wherein the positioning element is made from a resistant polymer that links to the distal pole of the semi-rigid ring by entering, loosely, by one of the slots and exiting through an other of the slots;  	[[a.]] arranging the elongated closure element of the annular assistance device on a transverse axis of the semi-rigid ring of the annular assistance device by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775